Case 2:19-cr-14040-KMM Document 15 Entered on FLSD Docket 08/08/2019 Page 1 of 5
                                                                                         #




                             UN ITED STATES D ISTRICT CO URT
                             SO UTH ER N DISTR IC T O F FLO RIDA
                          c AsE N O : lg-l4o4o-cr-M oore/M aynard
                                       18U.S.C.j875(c)
  U NITED STA TES O F AM ERICA

  VS.                                                                   FILED BV       TM        D.c.
  CHA RLTO N EDW AR D LA C H ASE,                                             A &g 8,2019
                                                                              ANGEYA E.AO Bt.E
                               Defendant.                                    CV AK U e Dlst CK
                                                                             s.0-oeiG .-westpalmneach
                                                  /
                    k

                                         IN DICTM ENT

         The G rand Jury charges:

                                            CO UN T 1
                                 Transm itting Threats Through
                             Interstate and Foreign C om m unications
                                       (18U.S.C.j875(c))
         On oraboutM ay 2,2019,in SaintLucie County,in the Southem D istrictofFlorida,and

  elsewhere,the defendant,

                             C H AR LTO N EDW AR D LA CH A SE,

  did knowingly transm it in interstate com m erce from G eorgia to Florida a com m unication

  containingatruethreattoinjurethepersonofanother,inthathesentanemailmessagethatstated,
  t$Idon'tcareyou say (you willd..),''with theintentto communicate atruethreatand with the
  know ledge thatitwould be view ed as a true threat,in violation ofTitle 18,U nited States Code,

  Section 875(c).
Case 2:19-cr-14040-KMM Document 15 Entered on FLSD Docket 08/08/2019 Page 2 of 5




                                             C O UN T 2
                                  T ransm itting Threats Through
                              lnterstate and Foreign C om m unications
                                        (18U.S.C.j875(c))
         On or about M ay 3,2019,in Saint Lucie County,in the Southern D istrictofFlorida, and

  elsew here,the defendant,

                               C H A RL TO N ED W A RD LA C H A SE ,

  did knowingly transm it in interstate com m erce from G eorgia to Florida a com m unication

  containingatruethreattoinjurethepersonofanother,inthathesentanemailmessagethatstated,
 ticause1turndepressedandirefusedto gomedicaluntilmyhealth worse...donotinsultme(you
 willdieln''with theintentto communicateatruethreatandwiththeknowledgethatitwouldbe
 viewedasatruethreat,inviolationofTitle 18,UnitedStatesCode,Sedion 875(e).
                                             C O U NT 3
                                  Transm itting T hreats Through
                              Interstate and Foreign C om m unications
                                        (18U.S.C.j875(c))
        O n or aboutM ay 7,2019,in SaintLucie County,in the Southern D istrictofFlorida,and

 elsewhere,the defendant,

                              C H A R LTO N ED W A RD LA C H A SE,

 did know ingly transm it in interstate com m erce from G eorgia to Florida a com m unication

 containingatruethreattoinjurethepersonofanother,inthathesentanemailmessagethatstated,
 Cûyou did not answer m y question.....do m y nam e on terrorism list? Tenorism w atch? you still

 talkbullshit...youstated (you arenotonthenoflylist)1didcalledtoTSA they respondedtome
 yournameisonnoflylistsincefeb42018....youmadeliartome....you threatenedme(you will
Case 2:19-cr-14040-KMM Document 15 Entered on FLSD Docket 08/08/2019 Page 3 of 5




 diel,''withtheintenttocommunicateatruethreatandwiththeknowledgethatitwouldbeviewed
 asatnlethreat,inviolation ofTitle18,United StatesCode,Section 875(c).
                                         A TRU E BILL

                                                                         4


                                         F    PER S




 A RIAN A FAJA RD O O RS
 UN ITED STA TES A TTORN EY




     A N D O G AR CIA
 A SSISTA N T UN ITED STA TES A TTO RN EY
  Case 2:19-cr-14040-KMM Document 15 Entered on FLSD Docket 08/08/2019 Page 4 of 5
                          UNITED STATES DISTRICT COURT
                         SOUTHERN D ISTRICT OF FLO RIDA

UNITED STA TES O F AM ERICA                             CA SE N O .
VS.
                                                           CE RTIFIC ATE O F TRIA L A TTO R NE Y *
CHA RLTO N EDW ARD LA CHASE,
         Defendant.
                                                        / Superseding CaseInform ation:


CourtDivision:(SelectOne)                                  New Defendantts)           Yes        No
                                                           N um berofN ew Defendants
         M iam i             Key W est                     Totalnum berofcounts
         FTL                 W PB          FTP X
         Ido hereby certify that:
         1.      Ihave carefull y considered the allegations ofthe indictm ent,the num berofdefendants,the number
                 ofprobable witnessesand the Iegalcom plexitiesofthe Indi    ctment/lnform ation attached hereto.
         2.        Iam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                   Coud in setting theircalendars and scheduling criminaltri
                                                                           als underthe m andate ofthe SpeedyTrial
                   Act,Title 28 U.S.C.Section 3161.
         3.         Interpreter:     (YesorNo)      Yes
                    Listlanguage and/ordialect       merlcan Sign Language
         4.         Thiscase willtake       6     daysforthe padi
                                                                es to try,
         5.         Please checkappropriate categoryand type ofoffense Iisted bel
                                                                                ow:
                    (checkonlyone)                                (Checkonl
                                                                          yone)

                    0 to 5 days                     X                      Petty
                    6 to 10 days                                           Minor
                    11 to 20 days                                          Misdem .
                    21 to 60 days                                          Felony
                    61 days and over
         6.         Hasthiscase beenpreviouslyfiled inthis DistrictCourt? (YesorNo)         No
         lfyes:
         Judge:
         (Attachcopy9fdisposi
         H                  ti
                             vegrdej
          asa complalntbeenfiled lnthlsmatter?      (YesorNo)
         Ifyej:
         MaglstrateCase No.                  19-mj-00062-SMM
         Related Misc:llaneous numbers:
         Defendantls)Infederalcustodyasof      - -
         Defendantls)instate custodyasof
         Rule 20 from the                           Is rI
                                                        co
          Isthisa potentialdeathpenaltycase? (YesorNo)            -P
                                                                  N-
                    Dpesthis case originate from a m atterpending in the Nodhern Region ofthe U.S.Attorney's Office
                    prlorto October14,2003?         Yes       X No

          8.        Dges this case originate from a matterpending in the CentralRegi
                                                                                   on ofthe U.S.Attorney's Office
                    prlorto Septem ber1,2007?        Yes     X    No



                                                           ROLANDO GARCIA
                                                           ASSISTANT UNITED STATES ATTORNEY
                                                           Florida BarNo.763012
Penalt.ySheetts)attached
Case 2:19-cr-14040-KMM Document 15 Entered on FLSD Docket 08/08/2019 Page 5 of 5




                           UN ITED STA TE S D IST RIC T C O U RT
                           SO U TH ER N D ISTR ICT O F FL O R IDA

                                      PEN A LTY SH EET

 D efendant'sN am e: CHA RLTON ED W A RD LA CH A SE

 C ase No:

 Counts#:1-3

 Transm ittin/ Threats Throuch lnterstate and Forei/n Com m unications

 Title 18.United StatesCode,Section 8754c)

 *M ax.Penalty:5 Years'Imprisonment'
                                   ,$250,000 Fine;and 3Years'Supervised Release

 Count#:




 *M ax.Penalty:

 Cotm t#:




  *M ax.Penalty:

 Count#:




  *M ax.Penalty:




   Wltefers only to possible term of incarceration,does notinclude possible fines,restitution,
            specialassessm ents,parole term s,or forfeitures that m ay be applicable.
